Citation Nr: 1533494	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-17 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania
 


THE ISSUE

Entitlement to an apportionment of the Veteran's nonservice-connected pension benefits.  

 

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to May 1974.  The appellant is the Veteran's former spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the appellant's claim for an apportionment of the Veteran's VA nonservice-connected pension benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant perfected her appeal to the Board with the filing of a substantive appeal form (VA Form 9), received in July 2012, on which she specifically requested a hearing at the RO before a Veterans Law Judge (Travel Board hearing).  This request was repeated on another VA Form 9, which was filed in February 2013.  The RO acknowledged such a request in a February 2013 letter, asking whether she desired to have a videoconference hearing in lieu of a Travel Board hearing.  In April 2013, the appellant responded that she did wish for a videoconference hearing.  The claims file was thereafter transferred to the Board.   

It is also noted that this case involves a contested claim, as the appellant has filed a claim for an apportionment of a benefit which, if granted, would result in a payment of a lesser benefit to the Veteran.  As such, there are certain procedural protections to which the RO must adhere in order to ensure there are no due process violations.  For example, following the filing of a notice of disagreement (NOD) with the January 2011 determination, the RO should have furnished not only the appellant but also the Veteran with a statement of the case (SOC).  38 C.F.R. § 19.101.  Additionally, the content of the substantive appeal is to be furnished to the other contesting party.  38 C.F.R. § 19.102.  Here, there is no evidence to show that the Veteran was informed of the appellant's substantive appeal content.  Moreover, for any hearings that are scheduled for the appellant, the Veteran must be notified and afforded an opportunity to be present.  38 C.F.R. § 20.713.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the Veteran a copy of the June 2012 SOC and the content of the appellant's July 2012 substantive appeal.  

2.  The AOJ should arrange for the appellant to be scheduled for a videoconference hearing before a Veterans Law Judge.  In so doing, the AOJ must ensure that the Veteran has been apprised of the scheduled hearing and offered an opportunity to be present.  Thereafter, the AOJ should process the appeal in accordance with established appellate procedure, taking care to adhere to the regulations concerning contested claims procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2014).




